1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   TATYANA HARGROVE,                                     Case No.: 1:17-cv-01743- JLT
12                  Plaintiff,                             ORDER AFTER IN CAMERA REVIEW OF
                                                           RECORDS OF ALIA CORP. (MCDONALD’S)
13          v.
14   CITY OF BAKERSFIELD, et al.,
15                  Defendants.
16          At the informal conference re: discovery dispute (Doc. 23), the parties agreed the Court would

17   conduct an in camera review of educational and employment records of the plaintiff. The Court has
18   received and reviewed the records from Alia Corp which operates the McDonald’s where the plaintiff

19   has been employed. The Court finds the records to be discoverable, though they should be redacted to
20   delete at least the first five digits of the plaintiff’s social security number. Thus, the Court ORDERS:

21          1.      All of the records from Alia Corp/McDonald’s SHALL be produced to the defendants
22   within five court days and SHALL include a declaration from the custodian of records. The plaintiff
23   may require before production, that at least the first five digits of the plaintiff’s social security number
24   is redacted.
25
26   IT IS SO ORDERED.
27      Dated:      November 1, 2018                             /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE
